—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 7,1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as a benefits and payroll manager because her supervisor failed to promptly terminate an insubordinate employee. The Board denied her claim for unemployment insurance benefits finding that she voluntarily *904left her employment without good cause. The record reveals that claimant’s supervisor intended to terminate the insubordinate employee after a suitable replacement was found. Claimant, however, resigned before the replacement was hired because she felt she was not getting support from her supervisors. In view of this, we find that substantial evidence supports the Board’s decision that claimant left her employment for personal and noncompelling reasons.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.